Exhibit 99.1 Caledonia Mining Corporation MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL INFORMATION To the Shareholders of Caledonia Mining Corporation: Management has prepared the information and representations in these consolidated financial statements. The consolidated financial statements of Caledonia Mining Corporation (“Group”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and, where appropriate, these statements include some amounts that are based on best estimates and judgment. Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly, in all material respects. The Management Discussion and Analysis (“MD&A”) also includes information regarding the impact of current transactions, sources of liquidity, capital resources, operating trends, risks and uncertainties. Actual results in the future may differ materially from our present assessment of this information because future events and circumstances may not occur as expected. The Group maintains adequate systems of internal accounting and administrative controls, within reasonable cost. Such systems are designed to provide reasonable assurance that relevant and reliable financial information is produced. Our independent auditor has the responsibility of auditing the consolidated financial statements and expressing an opinion on them. Management is responsible for establishing and maintaining adequate internal controls over financial reporting (“ICFR”). Any system of internal controls over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. At December 31, 2014 management evaluated the effectiveness of the Group’s internal control over financial reporting and concluded that such internal control over financial reporting was effective and there were no material weaknesses or changes in internal controls identified by management. The Board of Directors, through its Audit Committee, is responsible for ensuring that management fulfils its responsibilities for financial reporting and internal control. The Audit Committee is composed of three independent directors. This Committee meets periodically with management and the external auditor to review accounting, auditing, internal control and financial reporting matters. The consolidated financial statements have been audited by the Group’s independent auditor, KPMG Inc., in accordance with Canadian Auditing Standards.The independent auditor’s report outlines the scope of their examination and their opinion on the consolidated financial statements. The consolidated financial statements for the year ended December 31, 2014 were approved by the Board of Directors and signed on its behalf on March 27, 2015. (Signed) S. R. Curtis Chief Executive Officer (Signed) M. Learmonth Chief Financial Officer 1 Caledonia Mining Corporation INDEPENDENT AUDITOR'S REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders of Caledonia Mining Corporation We have audited the accompanying consolidated financial statements of Caledonia Mining Corporation, which comprise the consolidated statements of financial position as at December 31, 2014 and 2013, and the consolidated statements of profit or loss and other comprehensive income, consolidated changes in equity and consolidated cash flows for the years ended December 31, 2014 and 2013, and a summary of significant accounting policies and other explanatory information, as set out on pages 3 to 53. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Caledonia Mining Corporation as at December 31, 2014 and 2013, and its financial performance and its cash flows for the years ended December 31, 2014 and 2013, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. KPMG Inc. Chartered Accountants 85 Empire road Parktown Johannesburg South Africa March 27, 2015 2 Caledonia Mining Corporation Consolidated statements of profit or loss and other comprehensive income (In thousands of Canadian dollars) For the years ended December 31 Note $ $ Revenue Less: Royalty ) ) Production costs 8 ) ) Depreciation ) ) Gross profit 29, 881 Other income 28 - Administrative expenses 9 ) ) Share-based payment expense 20 - ) Foreign exchange gain Impairment 12 ) ) Operating profit Finance income 10 15 24 Finance cost 10 ) ) Net finance costs ) ) Profit before tax Tax expense 11 ) ) Profit/(Loss) for the year ) Other comprehensive income Items that are or may be reclassified to profit or loss Foreign currency translation differences of foreign operations Tax on other comprehensive income 11 - Other comprehensive income for the year, net of income tax Total comprehensive income for the year Profit/(Loss) attributable to: Owners of the Company ) Non-controlling interests Profit/(Loss) for the year ) Total comprehensive income attributable to: Owners of the Company ) Non-controlling interests Total comprehensive income for the year Earnings/(Loss) per share Basic earnings/(loss) - per share ($) 18 ) Diluted earnings/(loss) - per share ($) 18 ) The accompanying notes on page 7 to 53 are an integral part of these consolidated financial statements. On behalf of the Board: "S.R. Curtis" - Director and "M. Learmonth"     3 Caledonia Mining Corporation Consolidated statements of financial position (In thousands of Canadian dollars) Note As at December 31 December 31 $ $ Assets Property, plant and equipment 12 Total non-current assets Inventories 13 Prepayments Trade and other receivables 14 Income tax receivable - Cash and cash equivalents 15 Total current assets Total assets Equity and liabilities Share capital 16 Reserves 17 Retained loss ) ) Equity attributable to shareholders Non-controlling interests 29 ) Total equity Liabilities Provisions 21 Deferred tax liability 11 Total non-current liabilities Trade and other payables 22 Income tax payable Bank overdraft 15 - Total current liabilities Total liabilities Total equity and liabilities The accompanying notes on page 7 to 53 are an integral part of these consolidated financial statements. On behalf of the Board:“S.R. Curtis”- Director and “M. Learmonth” 4 Caledonia Mining Corporation Consolidated statements of changes in equity (In thousands of Canadian dollars) Note Share capital Investment Revaluation Reserve Foreign Currency Translation Reserve Contributed Surplus Share- based payment reserve Retained Loss Total Non- controlling interests (“NCI”) Total Equity $ Balance at December 31, 2012 5 ) - *15,682 ) ) Transactions with owners: Reduction of stated capital 17 ) - Share-based payment transaction 20 - 68 - 68 - 68 Dividends paid - ) Shares issued 16 - Movement in equity (5 ) 5 Total comprehensive income: (Loss)/profit for the year - ) ) ) Other comprehensive income for the year - ) Balance at December 31, 2013 - ) ) Transactions with owners: Dividends paid - ) Total comprehensive income: Profit for the year - Other comprehensive income for the year - 34 Balance at December 31, 2014 - ) * Refer to notes 5 and 20. The accompanying notes on page 7 to 53 are an integral part of these consolidated financial statements. On behalf of the Board:“S.R. Curtis” - Director and “M. Learmonth” 5 Caledonia Mining Corporation Consolidated statements of cash flows (In thousands of Canadian dollars) For the years endedDecember 31, Note $ $ Cash flows from operating activities 23 Interest received 15 24 Interest paid Tax paid 11 Cash from operating activities Cash flows from investing activities Acquisition of property, plant and equipment Net cash used in investing activities Cash flows from financing activities Dividends paid Advance dividend paid - Proceeds from the exercise of share options 16 - Net cash used in financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents at beginning of year Effect of exchange rate fluctuations on cash held - Cash and cash equivalents at year end 15 The accompanying notes on page 7 to 53 are an integral part of these consolidated financial statements. On behalf of the Board:“S.R. Curtis”- Director and “M. Learmonth” 6 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 1 Reporting entity Caledonia Mining Corporation (the “Company”) is a company domiciled in Canada. The address of the Company’s registered office is Suite 4009, 1 King Street West, Toronto, Ontario, M5H 1A1, Canada. These consolidated financial statements of the Group as at and for the year ended December 31, 2014 comprises the Company and its subsidiaries (together referred to as the “Group” and individually as “Group entities”). The Group is primarily involved in the operation of a gold mine and the exploration and development of mineral properties for precious metals. 2 Basis for preparation (i) Statement of compliance The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The consolidated financial statements were authorised for issue by the Board of Directors on March 27, 2015. (ii) Basis of measurement The consolidated financial statements have been prepared on the historical cost basis except for equity-settled share-based payment arrangements measured at fair value on grant date. (iii) Functional and presentation currency These consolidated financial statements are presented in Canadian dollars, which is the functional currency of the Company. All financial information presented in Canadian dollars has been rounded to the nearest thousand. (iv) Going concern These consolidated financial statements have been prepared on a going-concern basis. 3 Use of estimates and judgements In preparing these consolidated financial statements, management has made judgements, estimates and assumptions that affect the application of the Group‘s accounting policies and the reported amount of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions in estimates are recognised prospectively. 7 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 3 Use of estimates and judgements – (continued) (a) Judgements i) Indigenisation transaction The indigenisation transaction of the Blanket Mine (1983) (Private) Limited (“Blanket Mine”) required management to make significant judgements and assumptions which are explained in Note 5. (b) Assumptions and Estimation uncertainties i) Site restoration provisions The site restoration provision has been calculated for the Blanket Mine based on an independent analysis of the rehabilitation costs as performed in 2012 and based on the internal assessment for Eersteling Gold Mining Company Limited. Estimates and assumptions are made when determining the inflationary effect on current restoration costs and the discount rate to be applied in arriving at the present value of the provision where the time value of money effect is significant. Assumptions, based on the current economic environment, have been made which management believes are a reasonable basis upon which to estimate the future liability. These estimates take into account any material changes to the assumptions that occur when reviewed by management. Estimates are reviewed annually and are based on current regulatory requirements. Significant changes in estimates of contamination, restoration standards and techniques will result in changes to provisions from period to period. Actual rehabilitation costs will ultimately depend on future market prices for the rehabilitation costs which will reflect the market condition at the time the rehabilitation costs are actually incurred. The final cost of the currently recognized site rehabilitation provisions may be higher or lower than currently provided for. ii) Exploration and evaluation (“E&E”) expenditure The application of the Group’s accounting policy for exploration and evaluation expenditures requires judgements when determining which expenditures are recognised as exploration and evaluation assets (“E&E properties”), disclosed under Property, plant and equipment as mineral properties not depreciated. The Group also makes estimates and assumptions regarding the possible impairment of E&E properties by evaluating whether it is likely that future economic benefits will flow to the Group, which may be based on assumptions about future events or circumstances. Estimates and assumptions made may change if new information becomes available. If information becomes available suggesting that the recovery of expenditures is unlikely, the amount capitalized is written off in profit or loss in the period the new information becomes available. 8 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 3 Use of estimates and judgements - (continued) The recoverability of the carrying amount of the South African and Zambian mineral properties (if not impaired) is dependent upon the availability of sufficient funding to bring the properties into commercial production, the price of the products to be recovered, the exchange rate of the local currency relative to the currency of funding and the undertaking of profitable mining operations. As a result of these uncertainties, the actual amount recovered may vary significantly from the carrying amount. iii) Income taxes Significant estimates and assumptions are required in determining the provision for income taxes. There are many transactions and calculations undertaken during the ordinary course of business for which the ultimate tax determination is uncertain. The Group records its best estimate of the tax liability including the related interest and penalties in the current tax provision. Management believes they have adequately provided for the probable outcome of these matters; however, the final outcome may result in a materially different outcome than the amount included in the tax liabilities. In addition, the Group applies judgement in recognizing deferred tax assets relating to tax losses carried forward to the extent that there are sufficient taxable temporary differences (deferred tax liabilities) relating to the same taxation authority and the same taxable entity against which the unused tax losses can be utilized or sufficient estimated taxable income against which the losses can be utilized. However, utilization of the tax losses also depends on the ability of the taxable entity to satisfy certain tests at the time the losses are recouped. iv)Share-based payment transactions The Group measures the cost of equity-settled, share based payment transactions with employees, directors as well as with Indigenisation Shareholders (refer note 5 and 20) by reference to the fair value of the equity instruments on the date at which they are granted. Estimating fair value for share-based payment transactions requires determining the appropriate valuation model, considering the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the share option, volatility and dividend yield. Additional information about significant judgements and estimates and assumptions for estimating fair value for share-based payment transactions are disclosed in note 20. Option pricing models require the input of highly subjective assumptions including the expected price volatility.Changes in the subjective input assumptions can materially affect the fair value estimate, and therefore the existing models do not necessarily provide a reliable single measure of the fair value of the Group’s stock options. 9 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 3 Use of estimates and judgements - (continued) v) Impairment At each reporting date, the Group determines if impairment indicators exist, and if present, performs an impairment review of the non-financial assets held in the Group. The exercise is subject to various judgemental decisions and estimates. Financial assets are also reviewed regularly for impairment. Further details of the judgements and estimates made for these reviews are set out in Note 4(g). vi) Functional currency The functional currency of each entity in the Group is determined after considering various primary and secondary indicators which require management to make numerous judgement decisions. The determination of the functional currency has a bearing on the translation process and ultimately the foreign currency translation reserve. vii) Measurement of fair values Some of the Group’s accounting policies and disclosure require the measurement of fair values, for both financial and non-financial assets and liabilities. The Group has established a control framework with respect to the measurement of fair values. This includes a valuation team member who has overall responsibility for overseeing all significant fair value measurements. Significant valuation issues are reported to the Group’s Audit Committee. When measuring the fair value of an asset or a liability, the Group uses market observable data as far as possible. Where applicable, fair values are categorised into different levels in a fair value hierarchy based on the inputs used in the valuation technique as follows: · Level 1: quoted prices (unadjusted) in active markets for identical assets and liabilities. · Level 2: inputs other than quoted prices included in Level 1 that are observable for the assets and liability, either directly (i.e. as price) or indirectly (i.e. derives from prices). · Level 3: inputs for the assets or liability that are not based for identical assets or observable market data (unobservable inputs). 10 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4Significant accounting policies Except as stated in note 4(p), the accounting policies set out below have been applied consistently to all periods presented in these consolidated financial statements. The accounting policies have been applied consistently by the Group entities. (a) Basis of consolidation i) Subsidiaries Subsidiaries are entities controlled by the Group. The Group controls an entity when it is exposed to, or has rights to, variability in returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. The financial statements of subsidiaries are included in the consolidated financial statements from the date on which control commences until the date on which control ceases. ii) Loss of control When the Group loses control over a subsidiary, it derecognises the assets and liabilities of the subsidiary, and any related NCI and other components of equity. Any gain or loss is recognised in profit or loss. Any interest retained in the former subsidiary is measured at fair value when control is lost. iii) Non-controlling interests NCI are measured at their proportionate share of the carrying amounts of the acquiree’s identifiable net assets at fair value at the acquisition date. Changes in the Group’s interest in a subsidiary that do not result in a loss of control are accounted for as equity transactions. iv) Transactions eliminated on consolidation Intra-group balances and transactions, and any unrealised income and expenses arising from intra-group transactions, are eliminated. Unrealised losses are eliminated in the same way as unrealised gains, but only to the extent that there is no evidence of impairment. (b) Foreign currency i) Foreign operations The functional currency of Caledonia Mining Corporation is the Canadian dollar, and for its subsidiaries it is US dollar, Zambian Kwacha and South African Rand (“ZAR”) respectively. Subsidiary financial statements have been translated to Canadian dollars as follows: Assets and liabilities are translated using the exchange rate at period end; and Income, expenses and cash flow items are translated using the rate that approximates the exchange rates at the dates of the transactions. 11 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4Significant accounting policies - (continued) When the settlement of a monetary item receivable from or payable to a foreign operation is neither planned nor likely in the foreseeable future, foreign exchange gains and losses arising from the item are considered to form part of the net investment in a foreign operation and are recognized in Other Comprehensive Income (“OCI”). If settlement is planned or likely in the foreseeable future, foreign exchange gains and losses are included in profit or loss. When the Group disposes of its entire interest in a foreign operation, or loses control, joint control, or significant influence over a foreign operation, the foreign currency gains or losses accumulated in OCI related to the foreign operation are recognized in profit or loss. If an entity disposes of part of an interest in a foreign operation which remains a subsidiary, a proportionate amount of foreign currency gains or losses accumulated in OCI related to the subsidiary are reallocated between controlling and non-controlling interests. All resulting translation differences are reported in OCI. ii) Foreign currency translation In preparing the financial statements of the Group entities, transactions in currencies other than the Group entities’ functional currency (foreign currencies) are recorded at the rates of exchange prevailing at the dates of the transactions. At each reporting date, monetary assets and liabilities are translated using the current foreign exchange rate. Non-monetary assets and liabilities are translated using the historical rate on the date of the transaction. All gains and losses on translation of these foreign currency transactions are included in profit or loss for the year. (c) Financial instruments i) Non-derivative financial assets The Group initially recognises loans and receivables on the date that they are originated. All other financial assets are recognised initially on the trade date at which the Group becomes a party to the contractual provisions of the instrument. The Group derecognises a financial asset when the contractual rights to the cash flows from the asset expire, or it transfers the rights to receive the contractual cash flows on the financial asset in a transaction in which substantially all the risks and rewards of ownership of the financial asset are transferred. Any interest in transferred financial assets that is created or retained by the Group is recognised as a separate asset or liability. Financial assets and liabilities are offset and the net amount presented in the statement of financial position when, and only when, the Group has a legal right to offset the amounts and intends either to settle on a net basis or to realise the asset and settle the liability simultaneously. 12 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies - (continued) The Group has the following non-derivative financial assets: trade and other receivables, prepayments as well as cash and cash equivalents. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognised initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortised cost using the effective interest method, less any impairment losses. The impairment loss on receivables is based on a review of all outstanding amounts at period end. Bad debts are written off during the year in which they are identified. Interest income is recognized by applying the effective interest rate, except for short-term receivables when the recognition of interest would be immaterial. Loans and receivables include trade and other receivables and prepayments. Cash and cash equivalents Cash and cash equivalents comprise cash balances and call deposits with original maturities of three months or less. Bank overdrafts that are repayable on demand and form an integral part of the Group’s cash management are included as a component of cash and cash equivalents for the purpose of the statement of cash flows. ii) Non-derivative financial liabilities Financial liabilities are recognised initially on the trade date at which the Group becomes a party to the contractual provisions of the instrument. The Group derecognises a financial liability when its contractual obligations are discharged or cancelled or expire. Non-derivative financial liabilities consist of bank overdrafts and trade and other payables. Such financial liabilities are recognised initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are measured at amortised cost using the effective interest method. (d) Share capital Share capital is classified as equity. Incremental costs directly attributable to the issue of common shares and share options are recognised as a deduction from equity, net of any tax effects. 13 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4Significant accounting policies – (continued) (e) Property, plant and equipment i) Recognition and measurement Items of property, plant and equipment are measured at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditures that are directly attributable to the acquisition of the asset. The cost of self-constructed assets includes the cost of materials and direct labour, any other costs directly attributable to bringing the assets to a working condition for their intended use, the costs of dismantling and removing the items and restoring the site on which they are located, and borrowing costs on qualifying assets. ii) Exploration and evaluation expenditure Exploration costs are expensed as incurred, unless there is a high degree of confidence in the project's viability and it is probable that the project will return future economic benefits to the group when all further pre-production expenditure is capitalised. These costs include evaluation costs. Once the legal right to explore a property has been acquired, costs directly related to exploration and evaluation expenditures (“E&E”) are capitalized in addition to the acquisition costs and disclosed under Property, plant and equipment as mineral properties not depreciated These direct expenditures include such costs as materials used, surveying costs, drilling costs, payments made to contractors, direct administrative costs and depreciation on plant and equipment during the exploration phase. Costs not directly attributable to exploration and evaluation activities, including general administrative overhead costs, are expensed in the year in which they occur. Once the technical feasibility and commercial viability of extracting the mineral resource has been determined, the property is considered to be a mine under development. Exploration and evaluation assets are tested for impairment before the assets are transferred to mine under development. All direct costs related to the acquisition, exploration and development of mineral properties are capitalized until the properties to which they relate are ready for their intended use, sold, abandoned or management has determined there to be impairment. If economically recoverable ore reserves are developed, capitalized costs of the related property are reclassified as mineral properties being depleted. When parts of an item of property, plant and equipment have different useful lives, they are accounted for as separate items (major components) of property, plant and equipment. Gains and losses on disposal of an item of property, plant and equipment are determined by comparing the proceeds from disposal with the carrying amount of property, plant and equipment, and are recognised within other income in profit or loss. 14 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies – (continued) iii) Subsequent costs The cost of replacing a part of an item of property, plant and equipment is recognised in the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Group, and its cost can be measured reliably. The carrying amount of the replaced part is derecognised. The costs of the day-to-day servicing of property, plant and equipment are recognised in profit or loss as incurred. iv) Depreciation Depreciation is calculated to write off the depreciable amount, which is the cost of an asset, or other amount substituted for cost, less its residual value. Depreciation is recognised in profit or loss on a straight-line basis over the estimated useful lives of each part of an item of property, plant and equipment, except for mineral properties, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. On commencement of commercial production, depreciation of each mineral property and development is provided for on the unit-of-production basis using estimated proven and probable reserves. Where the total reserves are not determinable because ore bearing structures are open at depth or are open laterally, the straight-line method of depreciation is applied over the estimated life of the mine. Land is not depreciated. The estimated useful lives for the current and comparative periods are as follows: · buildings 10 to 15 years · plant and equipment10 years · fixtures and fittings including computers 4 to 10 years · motor vehicles 4 years Depreciation methods, useful lives and residual values are reviewed at each financial year-end and adjusted if appropriate. (f) Inventories Consumable stores are measured at the lower of cost and net realisable value. The cost of consumable stores is based on the weighted average cost principle, and includes expenditure incurred in acquiring the inventories, production or conversion costs and other costs incurred in bringing them to their existing location and condition. In the case of gold in process, cost includes an appropriate share of production overheads based on normal operating capacity. Net realisable value is the estimated selling price in the ordinary course of business, less the estimated costs of completion and selling expenses. 15 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies – (continued) (g) Impairment (i) Financial assets (including receivables) A financial asset not classified as fair value through profit or loss is assessed at each reporting date to determine whether there is objective evidence that it is impaired. A financial asset is impaired if objective evidence indicates that a loss event has occurred after the initial recognition of the asset, and that the loss event had a negative effect on the estimated future cash flows of that asset that can be estimated reliably. Objective evidence that financial assets are impaired can include default or delinquency by a debtor, restructuring of an amount due to the Group on terms that the Group would not consider otherwise, indications that a debtor or issuer will enter bankruptcy, or the disappearance of an active market for a security. In addition, for an investment in an equity security, a significant or prolonged decline in its fair value below its cost provides objective evidence of impairment. The Group considers evidence of impairment for receivables at both the specific asset and collective level. All individually significant receivables are assessed for specific impairment. All individually significant receivables found not to be specifically impaired are then collectively assessed for any impairment that has been incurred but not yet identified. Receivables that are not individually significant are collectively assessed for impairment by grouping together receivables with similar risk characteristics. An impairment loss in respect of a financial asset measured at amortised cost is calculated as the difference between its carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate. Losses are recognised in profit or loss and reflected in an allowance account against receivables. Interest on the impaired asset continues to be recognised through the unwinding of the discount. When a subsequent event causes the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. (ii) Non-financial assets The carrying amounts of the Group’s non-financial assets, other than inventories and deferred tax assets are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. The recoverable amount of an asset or cash-generating unit is the greater of its value in use and its fair value less costs to sell. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. For the purpose of impairment testing, assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets (the “cash-generating unit, or CGU”). 16 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies – (continued) The Group’s corporate assets do not generate separate cash inflows. If there is an indication that a corporate asset may be impaired, then the recoverable amount is determined for the CGU to which the corporate asset belongs. An impairment loss is recognised if the carrying amount of a CGU exceeds its estimated recoverable amount. The estimated recoverable amount is the greater of its fair value less cost to sell and its estimated value in use. Impairment losses are recognised in profit or loss. Impairment losses recognised in respect of CGUs are allocated to reduce the carrying amount of other assets in the unit (group of units) on a pro rata basis. Impairment losses recognised in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists. An impairment loss is reversed if there has been an indication of reversal and a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortisation, if no impairment loss had been recognised. (iii) Impairment of exploration and evaluation assets The test for recoverability of E&E assets can combine several CGUs as long as the combination is not larger than a segment. The definition of a CGU does, however, change once development activities have begun. There are special impairment triggers for E&E assets. Despite certain relief in respect of impairment triggers and the level of aggregation, the impairment standard is applied in measuring the impairment of E&E assets. Reversals of impairment losses are permitted in the event that the circumstances that resulted in impairment have changed. E&E assets are only assessed for impairment when facts and circumstances suggest that the carrying amount of an E&E asset may exceed its recoverable amount and upon transfer to development assets (therefore there is no requirement to assess for indication at each reporting date until the entity has sufficient information to reach a conclusion about the commercial viability and technical feasibility of extraction). Indicators of impairment include the following: · The entity's right to explore in the specific area has expired or will expire in the near future and is not expected to be renewed. · Substantive expenditure on further E&E activities in the specific area is neither budgeted nor planned. · The entity has not discovered commercially viable quantities of mineral resources as a result of E&E activities in the area to date and has decided to discontinue such activities in the specific area. · Even if development is likely to proceed, the entity has sufficient data indicating that the carrying amount of the asset is unlikely to be recovered in full from successful development or by sale. 17 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies – (continued) (h) Employee benefits (i) Short-term employee benefits Short-term employee benefits are expensed when the related services are provided. A liability is recognised for the amount expected to be paid if the Group has a present legal or constructive obligation to pay this amount as a result of past service provided by the employee and the obligation can be estimated reliably. (ii) Defined contribution plans A defined contribution plan is a post-employment benefit plan under which an entity pays fixed contributions into a separate entity and will have no legal or constructive obligation to pay further amounts. Obligations for contributions to defined contribution pension plans are recognised as an employee benefit expense in profit or loss in the periods during which services are rendered by employees. Prepaid contributions are recognised as an asset to the extent that a cash refund or a reduction in future payments is available. Contributions to a defined contribution plan that are due more than 12 months after the end of the period in which the employees render the service are discounted to their present value. (I) Share-based payment transactions (i) Share-based payment relating to employees and directors The grant date fair value of share-based payment awards granted to employees and directors is recognised as an expense, with a corresponding increase in equity, over the vesting period of the award. The amount recognised as an expense is adjusted to reflect the number of awards for which the related service and non-market vesting conditions are expected to be met, such that the amount ultimately recognised as an expense is based on the number of awards that do meet the related service and non-market vesting conditions at the vesting date. Where the terms and conditions of options are modified before they vest, the increase in the fair value of the options, measured immediately before and after the modification, is also charged to the statement of comprehensive income over the remaining vesting period or immediately for awards already vested. Where equity instruments are granted to non-employees, they are recorded at the fair value of the goods or services received in the statement of comprehensive income. 18 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4Significant accounting policies – (continued) (ii) Share-based payment relating to the indigenisation transaction The grant date fair value of equity-settled share-based payment transactions with Indigenisation Shareholders (note 5) was recognised immediately as an expense in 2012 in the statement of comprehensive income, with a corresponding increase in equity, when the transaction became effective. (j) Provisions A provision is recognised if, as a result of a past event, the Group has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The unwinding of the discount is recognised as finance cost. (k) Site restoration The Group recognises liabilities for statutory, contractual, constructive or legal obligations associated with the retirement of property, plant and equipment, when those obligations result from the acquisition, construction, development or normal operation of the assets.The net present value of future rehabilitation cost estimates arising from the decommissioning of plant and other site preparation work is capitalized to mineral properties along with a corresponding increase in the rehabilitation provision in the period incurred.Discount rates using a pre-tax rate that reflects the time value of money and are related to the provision are used to calculate the net present value. The Group’s estimates of rehabilitation costs, which are reviewed annually, could change as a result of changes in regulatory requirements, discount rates, effects of inflation and assumptions regarding the amount and timing of the future expenditures.These changes are recorded directly to mineral properties with a corresponding entry to the rehabilitation provision.Changes resulting from production are charged to profit and loss for the period.The costs of rehabilitation projects that were included in the rehabilitation provision are recorded against the provision as incurred.The cost of on-going current programs to prevent and control pollution is charged against profit or loss as incurred. (l) Revenue Revenue from the sale of precious metals is recognized when the metal is accepted at the refinery, risk and benefits of ownership are transferred and the receipt of proceeds is substantially assured. Revenue is measured at the fair value of the gold price receivable at the date of the transaction. (m) Finance income and finance costs Finance income comprises interest income on funds invested. Interest income is recognised as it accrues in profit or loss, using the effective interest method. Finance costs comprise interest expense on the rehabilitation provisions and impairment losses recognised on financial assets, interest on bank overdraft balances and also include commitment costs on overdraft facilities. Finance income and finance costs further include foreign exchange differences on financial assets and financial liabilities. 19 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4Significant accounting policies – (continued) Borrowing costs that are not directly attributable to the acquisition, construction or production of a qualifying asset are recognised in profit or loss using the effective interest method. (n) Income tax Income tax expense comprises current and deferred tax. Current tax and deferred tax expense are recognised in profit or loss except to the extent that it relates to a business combination, or items recognised directly in equity or in other comprehensive income. (i) Current tax Current tax is the expected tax payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date. Deferred tax is recognised in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. (ii) Deferred tax Deferred tax is not recognised for the following temporary differences: the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss, and differences relating to investments in subsidiaries to the extent that it is probable that they will not reverse in the foreseeable future. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. A deferred tax asset is recognised for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilised. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realised. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority and the Group intends to settle its current tax assets and liabilities on a net basis. (o) Earnings per share The Group presents basic and diluted earnings per share (“EPS”) data for its common shares. Basic EPS is calculated by dividing the adjusted profit or loss attributable to common shareholders of the Group (see note 18) by the weighted average number of common shares outstanding during the period, adjusted for own shares held. Diluted EPS is determined by adjusting the profit or loss attributable to common shareholders and the weighted average number of common shares outstanding, adjusted for own shares held, for the effects of all dilutive potential common shares, which comprise share options granted to employees and directors as well as any dilution in Group earnings originating from dilutive partially recognised non-controlling interests at a subsidiary level. 20 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies – (continued) (p) Changes in accounting policies The Group has adopted the following new standards, including any consequential amendments to other standards, with a date of January 1, 2014. The nature and effects of the changes are explained below. Offsetting of financial assets and financial liabilities The Group does not have financial assets and financial liabilities that are offset. As a result, the amendments to IFRS 7 did not require expanded disclosure about the offsetting of financial assets and financial liabilities. IAS 36 Amendment - Disclosure of recoverable amount for non-financial assets The Group has adopted the amendments to IAS 36 (2013) in the year ended December 31, 2014. To the extent that impairment is recognised and the recoverable amount is determined with reference to fair value less costs of disposals, the required additional disclosure has been provided. (q) Standards, amendments and interpretations issued but not yet effective There are new or revised Accounting Standards and Interpretations in issue that are not yet effective.Management have considered all of these Standards and Interpretations and have concluded that those that may have an impact on future consolidated financial statements are the following: Standard/Interpretation Effective date* Adoption date by the Group Amendments to IAS 1 Disclosure Initiative January 1, 2016 January 1, 2016 IFRS 15 Revenue from Contracts with Customers January 1, 2017 January 1, 2017 IFRS 9 Financial Instruments January 1, 2018 January 1, 2018 * Annual periods beginning on or after 21 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 4 Significant accounting policies – (continued) Possible impact on the consolidated financial statements · Disclosure Initiative (Amendments to IAS 1) The amendments provide additional guidance on the application of materiality and aggregation when preparing financial statements. The amendments apply for annual periods beginning on or after January 1, 2016 and early application is permitted. The amendment is not expected to result in significant changes to the level of aggregation in the financial statements. · IFRS 15 Revenue from contracts with customers This standard replaces IAS 11 Construction Contracts, IAS 18 Revenue, IFRIC 13 Customer Loyalty Programmes, IFRIC 15 Agreements for the Construction of Real Estate, IFRIC 18 Transfer of Assets from Customers and SIC-31 Revenue – Barter of Transactions Involving Advertising Services. The standard contains a single model that applies to contracts with customers and two approaches to recognising revenue: at a point in time or over time. The model features a contract-based five-step analysis of transactions to determine whether, how much and when revenue is recognised. This new standard is not expected to have a significant impact on the Group since it is not expected to change the timing of when revenue is recognised and the amount of revenue recognised. The Group is currently in the process of performing a more detailed assessment of the impact of this standard on the Group and will provide more information in the year ending December 31, 2016 financial statements. · IFRS 9 Financial Instruments On July 24, 2014, the IASB issued the final IFRS 9 Financial Instruments Standard, which replaces earlier versions of IFRS 9 and completes the IASB’s project to replace IAS 39 Financial Instruments: Recognition and Measurement. This standard is not expected to have a significant impact on the Group as measurement categories are similar to IAS 39 even though the criteria for classification into these categories are significantly different. The IFRS 9 impairment model has also been changed from an “incurred loss” model from IAS 39 to an “expected credit loss” model. The change is not expected to increase the provision for bad debts recognised in the Group because of the short gold sales collection period. The Group will adopt the standard in the first annual period beginning on or after January 1, 2018. 5 Blanket Zimbabwe Indigenisation Transaction During 2012 the Group, to comply with Zimbabwean law that requires indigenous Zimbabweans own at least 51% of the Blanket Mine, entered into agreements to transfer a 51% ownership interest in Blanket Mine as follows: · Sold a 16% interest to the National Indigenisation and Economic Empowerment Fund (“NIEEF”) for US$11.74 million. · Sold a 15% interest to Fremiro, which is owned by Indigenous Zimbabweans, for US$11.01 million. 22 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 5 Blanket Zimbabwe Indigenisation Transaction – (continued) · Sold a 10% interest to Blanket Employee Trust Services (Private) Limited (BETS) for the benefit of present and future managers and employees for US$7.34 million. The shares in BETS are held by the Blanket Mine Employee Trust (Employee Trust) with Blanket Mine’s employees holding participation units in the Employee Trust. · And donated a 10% ownership interest to the Gwanda Community Share Ownership Trust (Community Trust). In addition Blanket Mine paid a non-refundable donation of US$1 million to the Community Trust. The Group facilitated the vendor funding of these transactions which is repaid by way of dividends from Blanket Mine. 80% of dividends declared by Blanket Mine are used to repay such loans and the remaining 20% unconditionally accrues to the respective Indigenous Shareholders. Outstanding balances on the facilitation loans attract interest at a rate of 10% over the 12-month LIBOR. The timing of the repayment of the loans depends on the future financial performance of Blanket Mine and the extent of future dividends declared by Blanket Mine. The facilitation loans relating to the group were declared by Caledonia Holdings Zimbabwe (Private) Limited (“CHZ”) (Blanket Mine’s parent company) to a wholly-owned subsidiary of Caledonia Mining Corporation as a dividend in specie on February 14, 2013 and withholding tax amounting to US$1.504 million was paid and expensed on March 5, 2013. Accounting treatment The directors of CHZ, a wholly owned subsidiary of the Company, performed an assessment, using the requirements of IFRS 10: Consolidated Financial Statements (IFRS 10), and concluded that CHZ should continue to consolidate Blanket Mine and accounted for the transaction as follows: · Non-controlling interests (NCI) are recognised on the portion of shareholding upon which dividends declared by Blanket Mine accrue unconditionally to equity holders as follows: (a)20% of the 16%shareholding of NIEEF; (b)20% of the 15%shareholding of Fremiro; (c)100% of the 10% shareholding of the Community Trust. · This effectively means that NCI is recognised at Blanket Mine level at 16.2% of the net assets. · The remaining 80% of the shareholding of NIEEF and Fremiro is recognised as non-controlling interests to the extent that their attributable share of the net asset value of Blanket Mine exceeds the balance on the facilitation loans including interest. At December 31, 2014 the attributable net asset value did not exceed the balance on the respective loan accounts and thus no additional NCI was recognised. 23 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 5Blanket Zimbabwe Indigenisation Transaction – (continued) · The transaction with the BETS is accounted for in accordance with IAS 19 Employee Benefits (profit sharing arrangement) as the ownership of the shares does not ultimately pass to the employees. The employees are entitled to participate in 20% of the dividends accruing to the 10% shareholding in Blanket Mine if they are employed at the date of such distribution. To the extent that 80% of the attributable dividends exceed the balance on the BETS facilitation loan they will accrue to the employees at the date of such declaration. · The Employee Trust and BETS are structured entities which are effectively controlled and consolidated by Blanket Mine. Accordingly the shares held by BETS are effectively treated as treasury shares in Blanket Mine and no NCI is recognised. Indigenisation shareholding percentages and facilitation loan balances USD 000's Shareholding NCI Recognised NCI subject to facilitation loan Balance of facilitation loan at Dec 31, 2014 # US$’000 Dec 31, 2013 US$’000 NIEEF 16% 3.2% 12.8% Fremiro 15% 3.0% 12.0% Community Trust 10% 10.0% - - - BETS ~ 10% -* -* 51% 16.2% 24.8% The balance on the facilitation loans is reconciled as follows: USD ‘000’s Balance at December 31, 2012 Interest accrued Dividends used to repay loans ) Balance at December 31, 2013 Interest accrued Dividends used to repay loans ) Balance at December 31, 2014 *The shares held by BETS are effectively treated as treasury shares (see above). ~ Accounted for under IAS19 Employee Benefits. # Facilitation loans are accounted for as equity instruments and are accordingly not recognised as loans receivable. Advance dividends In anticipation of completion of the underlying subscription agreements, Blanket Mine agreed to an advance dividend arrangements with NIEEF and the Community Trust as follows: 24 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 5Blanket Zimbabwe Indigenisation Transaction – (continued) (a) Advances to the Community Trust against their right to receive dividends declared by Blanket Mine on their shareholding as follows: · A US$2 million payment on or before September 30, 2012; · A US$1 million payment on or before February 28, 2013; and · A US$1 million payment on or before April 30, 2013. These advance payments were debited to a loan account bearing interest at a rate of 10% over the 12-month LIBOR.The loan is repayable by way of set off of future dividends on the Blanket Mine shares owed by the Community Trust. (b) An advance payment of US$1.8 million to NIEEF against their right to receive dividends declared by Blanket Mine on their shareholding.The advance payment was debited to an interest-free loan account and was repayable by way of set off of future dividends on the Blanket Mine shares owned by NIEEF. Whilst any amount remained outstanding on the NIEEF dividend loan account, interest on the NIEEF facilitation loan was suspended. The advance dividend payments were recognised as distributions to shareholders and they are classified as equity instruments. The loans arising are not recognised as loans receivable, because repayment is by way of uncertain future dividends to be declared. (c) From January 1, 2015, Blanket will suspend dividend payments until early 2016 as a result of which the repayment of facilitation loans by Blanket’s indigenous shareholders are also suspended. During this period, there will be a moratorium on the interest roll-up on the outstanding facilitation loans. The movement in the advance dividend loans is reconciled as follows in USD 000’s: NIEEF Community Trust Total US$ US$ US$ Balance at January 1, 2013 Advanced dividends paid - Interest accrued - Dividends used to repay advance dividends ) ) ) Balance at December 31, 2013 Interest accrued - Dividends used to repay advance dividends ) ) ) Balance at December 31, 2014 - 25 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 6Financial risk management Overview The Group has exposure to the following risks from its use of financial instruments: · Currency risk (refer note 24) · Interest rate risk (refer note 24) · Credit risk (refer note 24) · Liquidity risk (refer note 24) This note and note 24 presents information about the Group’s exposure to each of the above risks, the Group’s objectives, policies and processes for measuring and managing risk. Further quantitative disclosures are included throughout these consolidated financial statements. The Group is exposed in varying degrees to a variety of financial instrument related risks by virtue of its activities. The overall financial risk management program focuses on preservation of capital, and protecting current and future Group assets and cash flows by reducing exposure to risks posed by the uncertainties and volatilities of financial markets. The Board of Directors has responsibility to ensure that an adequate financial risk management policy is established and to approve the policy. The Group’s Audit Committee oversees management’s compliance with the Group’s financial risk management policy. The fair value of the Group’s financial instruments approximates their carrying value unless otherwise noted. The types of risk exposure and the way in which such exposures are managed are as follows: (a) Currency risk The Group is exposed to currency risk on sales and purchases that are denominated in a currency other than the respective functional currencies of Group entities. The Group does not use financial instruments to hedge its exposure to currency risk. Currency risk on the repayment of the sales and purchases are managed by regular repayments of the outstanding amounts. (b) Interest rate risk The Group is exposed to interest rate risk arising from its cash and cash equivalents invested with financial institutions as well as its overdraft facility. Management’s policy is to invest cash in financial institutions with a credit –rating of at least “A” that offer the highest interest rates. 26 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 6 Financial risk management – (continued) (c) Credit risk Credit risk includes the risk of a financial loss to the Group if a gold sales customer fails to meet its contractual obligation. Gold sales were made to Fidelity Printers and Refiners in Zimbabwe during the year.The payment terms stipulated in the service delivery contract were adhered to in all circumstances. Cash is deposited only with “A” grade banks. (d) Liquidity risk Liquidity risk is the risk that the Group will not be able to meet its financial obligations as they fall due. The Group manages its liquidity risk by ensuring that there is sufficient capital to meet its likely cash requirements, after taking into account cash flows from operations and the Group’s holdings of cash and cash equivalents. The Group believes that these sources will be sufficient to cover the anticipated cash requirements. Senior management is also actively involved in the review and approval of planned expenditures by regularly monitoring cash flows from operations and anticipated investing and financing activities. Since the inception of dollarization in Zimbabwe in 2009, all appropriate insurance cover has been reinstated. The Zimbabwean operations are now covered for public liability risk, assets all risk and comprehensive cover on all motor vehicles. 7 Capital Management The Group’s objectives when managing capital are to safeguard its ability to continue as a going concern in order to pursue the mining operations and exploration potential of the mineral properties. The Group’s capital includes shareholders’ equity, comprising issued share capital, reserves, accumulated other comprehensive income, accumulated deficit, bank loans and non-controlling interests. $ $ Total equity The Group’s primary objective with respect to its capital management is to ensure that it has sufficient cash resources to maintain its on-going operations, to provide returns for shareholders, accommodate any rehabilitation provisions and to pursue growth opportunities. As at December 31, 2014, the Group is not subject to externally imposed capital requirements and there has been no change with respect to the overall capital risk management strategy. 27 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 8 Production costs $ $ Salaries and wages Consumable materials Site restoration 32 Exploration ) Safety On mine administration 9 Administrative expense $ $ Investorrelations Management contract fee Audit fee Legal fee and disbursements Accounting services fee 27 28 Listing fees Directors fees Salaries and wages 1,785 2,002,0011171,961 Office costs- Zambia - Employee benefits relating to indigenisation Donation to scholarship fund - Professional consulting fees - Other 28 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 10 Finance income and finance costs Finance income $ $ Interest received – Bank 15 24 Finance cost Interest paid – Bank ) ) Unwinding of rehabilitation provision ) - Finance charges - Overdraft ) 11 Tax expense Tax recognised in profit or loss $ $ Current tax expense Income tax– current year Income tax – adjustment for current tax in prior years ) - Withholding tax expense Deferred tax expense Origination and reversal of temporary differences Change in effective tax rate - Tax expense – recognised in profit or loss Tax recognised in other comprehensive income Income tax - current year ) - Net tax expense 29 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 11 Tax expense - (continued) Unrecognised deferred tax assets Deferred tax assets have not been recognised in respect of the following items: $ $ Deductible temporary differences - Tax losses carried forward Taxable losses expire as set out below for the entities making taxable losses within the group. Deferred tax assets have not been recognised for these items because future taxable income is not deemed probable to utilise these benefits against. Year Amount No expiry 30 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 11 Tax expense - (continued) Reconciliation of tax rate % $ % $ Profit/(Loss) for the year ) Total tax expense Profit before tax Income tax using Company's domestic tax rate % % Tax rate differences in foreign jurisdictions ) ) Change in effective tax rate - Foreign currency difference 37 ) Withholding tax – not offsetable Share based payment expenses and other non-deductible expenses - Non-deductible expenses ) - Net over provision of taxes in prior years ) - Change in unrecognized deferred tax assets Tax expense - recognised in Profit or loss Tax paid $ $ Income tax payable at January, 1 Current and withholding tax expense Income tax recognised through other comprehensive income ) - Foreign currency movement 38 ) Tax paid ) ) Net Income tax payable at December, 31 Net income tax $ $ Income tax receivable * ) - Income tax payable * Receivable is due to an overpayment made to ZIMRA during quarter 4 of 2014 which cannot be offset against other tax jurisdictions. 31 Caledonia Mining Corporation Notes to the Consolidated Financial Statements For the years ended December 31, 2014 and 2013 (in thousands of Canadian dollars) 11 Tax expense - (continued) Recognised deferred tax assets and liabilities Deferred tax assets and liabilities are attributable to the following: Assets Liabilities Net $ Property, plant and equipment - - ) Inventories - - - ) Provisions - - Other items - - ) Tax assets (liabilities) Movement in recognised deferred tax assets and liabilities Balance January 1, Recognised in profit or loss Recognised in other comprehensive income Balance December 31, Property, plant and equipment ) Inventories ) - 85 - Provisions ) Other ) 15 - ) Total ) Balance January 1, Recognised in profit or loss Recognised in other comprehensive income Balance December 31, Property, plant and equipment ) Unrealised forex 61 - ) - Inventories 66 ) ) Provisions 40 Other (3
